BROWN, Circuit Judge,
concurring:
An old song laments that “nothing from nothing leaves nothing.” Billy Preston, Nothing from Nothing, on The Kids and Me (A & M Records 1974). Logically, it should follow that nothing plus nothing leads to the same result. But, in the rarefied atmosphere of attorneys’ fees litigation and in light of this Court’s divided decision in New Jersey v. EPA, 663 F.3d 1279 (D.C.Cir.2011), nothing times nothing is apparently worth a great deal. Since I believe that no matter how carefully we parse the separate parts of the intervenors’ request, anything above zero is excessive, I hope the en banc court will revisit this question in the near future. Meanwhile, under compulsion of our earlier case, I reluctantly concur.